Title: To James Madison from William Brent, 13 December 1816
From: Brent, William
To: Madison, James



Sir
Washington. 13th Decr. 1816.

I have understood that Mr. Thomas H Blake formerly of this City is an applicant for the appointment of United States Attorney for the State of Indiana.
Mr. Blake was several Years since admitted as an attorney of the Circuit Court of the District of Columbia, and practised the Law Some time in that Court.
From my situation as Clerk of the Court, I had an opportunity of Witnessing Mr. Blake’s attention to the Business confided to him, and I bear testimony with much pleasure to his Industry, zeal and ability in the discharge of his professional Duties.  I have the honor to be, with high Respect, Sir, Yr. Most Obt Servt.

Wm: Brent

